  Case 1:19-cv-00310-SPB-MPK Document 38 Filed 05/19/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

NUR QADR (aka JEFFREY PRATT),                 )
                                              )
                       Plaintiff,             )
                                              )
               v.                             )       Case No. 1:19-cv-310
                                              )
EMPLOYEE YOUNT, et al,                        )       Re: ECF No. 19
                                              )
                       Defendants.            )



                                    MEMORANDUM ORDER

       This action was received by the Clerk of Court on October 16, 2019. It was referred to

United States Magistrate Judge Maureen P. Kelly, for report and recommendation in accordance

with the Magistrate Judges Act, 28 U.S.C. § 636(b)(1), and Rules 72.1.3 and 72.1.4 of the Local

Rules for Magistrate Judges.

       Plaintiff filed an amended complaint, which is the operative pleading. ECF No. 11.

Defendants filed a motion to dismiss. ECF No. 19. Plaintiff opposed the motion. ECF No. 30.

       On April 19, 2021, Magistrate Judge Kelly issued a Report and Recommendation

recommending that the motion to dismiss be granted in part and denied in part. ECF No. 37.

Objections to the Report and Recommendation were due by May 6, 2021. None have been filed.

       After de novo review of the complaint and documents in the case, together with the report

and recommendation, the following order is entered:



       AND NOW, this 19th day of May 2021;

       IT IS ORDERED that the motion to dismiss [ECF No. 19] is granted in part and denied in

part. The motion is granted to the extent that Plaintiff’s claims under the Fourth, Fifth, and


                                                  1
  Case 1:19-cv-00310-SPB-MPK Document 38 Filed 05/19/21 Page 2 of 2




Fourteenth Amendments, as well as his claims of retaliation and conspiracy, should be

dismissed. The motion to dismiss is denied as to Plaintiff’s First Amendment free exercise claim.

       IT IS FURTHER ORDERED that Plaintiff may amend his complaint to allege a claim

under the Religious Land Use and Institutionalized Persons Act. The amended complaint must be

filed with twenty days of today’s date.

       AND, IT IS FURTHER ORDERED that the report and recommendation of Magistrate

Judge Kelly, issued on April 19, 2021 [ECF No. 37] is adopted as the opinion of the court.




                                                    /s/ Susan Paradise Baxter
                                                    SUSAN PARADISE BAXTER
                                                    United States District Judge




                                                2
